DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 2-9, in the reply filed on 7/1/2022 is acknowledged. The traversal is on the ground(s) that independent claims 1 (should be claim 2), 10 and 18 are all intended to be directed to the embodiment in Fig. 9B, and those claims use different language and phrasing to provide expanded coverage (remarks, page 6). This is not found persuasive because applicant’s mere statement that independent claims 1 (should be claim 2), 10 and 18 are all intended to be directed to the embodiment in Fig. 9B is insufficient to demonstrate the inventions as claimed are not distinct.  Applicant has yet to show with a clear record that the inventions as claimed in independent claims 2, 10 and 18 are obvious variants of each other.  In the instant case, the protective covers of the Inventions I – III (in independent claims 2, 10 and 18) as claimed are not capable of use together, and they have a materially different design, as each one of the protective covers of the Inventions I-Ill has different configurations and materials characteristics. For example, claims 2, 10 and 18 each recites a probe cover with specific configuration requirement, and there is nothing of record to show them to be obvious variants.  Further, claims 2, 10 and 18 each recites very specific structural configuration requirements with regard to how respective layers are configured and the relevant locations of various bond/seal/joint, and there is nothing of record to show them to be obvious variants.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter (US 5,795,632) in view of Poncy (US 3,809,230). 
Regarding Claim 2, Buchalter teaches a protective cover for a medical probe (the protective cover, see Fig. 1, Fig. 2, col. 1, lines 5-9, col. 3, lines 23-62) comprising: 
- a probe cover (the probe cover 1) configured to receive a working end of a medical probe inserted in use into an open proximal end portion of the probe cover (Fig. 1, col. 3, lines 30-32); and
 - an outer wrapper (wrapper 13) comprising two outer protective layers (ply 14, ply 15), one on each side of the probe cover (1) (col. 3, lines 60-65, Fig. 2), 
- wherein the outer protective layers (ply 14, ply 15) and the proximal end portion of the probe cover (1) are bonded together along a joint (adhesive joint 18, Fig. 3, col. 4, lines 13-20) at the proximal end portion of the probe cover (1) (Fig. 3, col. 4, lines 13-20), and 
- wherein a remaining portion of the probe cover (1) beyond the proximal end portion is unattached to the outer wrapper (13) (Fig. 3, col. 4, lines 13-20, the adhesive joint 18 is only placed at the proximal end portion of the probe cover 1, see Fig. 3, Fig. 2, thus, the remainder portions are not attached, meeting the claimed limitations), and 
- a remaining portion of the outer protective layers (ply 14, ply 15) are bonded together along an extension of the joint that encloses the remaining portion of the probe cover (Fig. 2, col. 3, lines 62-66, Buchalter teaches that the outer protective layers - ply 14, ply 15 - are bonded together along lateral edges/portions by adhesive joint 16, and that adhesive joint 16 is applied up to the tapering section 8 of probe cover 1).   

    PNG
    media_image1.png
    786
    557
    media_image1.png
    Greyscale


Buchalter teaches its probe cover is configured to receive a medical probe inserted (Fig. 1, col. 3, lines 30-32), but Buchalter does not specifically teach its probe cover (the probe cover 1) having a three-dimensional shape. 
In the same field of cover for medical probe, Poncy teaches a cover/sheath-package adapted to fit over a probe member (22) (col. 1, lines 29-33, col. 5, lines 1-29, Fig. 1, Fig. 5, Fig. 7), which probe cover has a three-dimensional shape (Fig. 5, Fig. 7). 
Absent persuasive evidence that the particular shape/configuration of the claimed probe cover was significant, the shape of the probe cover is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art to modify the shape of the probe cover of Buchalter to meet the design needs depending on the shape/configuration of the medical probe that the probe cover is intended to cover, such as to have a three-dimensional shape as taught by Poncy, and such variations are predictable to one of ordinary skill in the art. 
Regarding Claim 4, the protective cover of Buchalter includes a tack joint (seal 11) between an outer protective layer (15) and the probe cover (1) at the proximal end portion of the probe cover (see Fig. 1, Fig. 3, col. 4, lines 13-20), meeting the claimed limitations.  
Regarding Claim 7, in the protective cover of Buchalter, wherein two sides of the probe cover (lower ply 2 and upper ply 3 of cover 1) are bonded to each other along the joint at the proximal end portion of the probe cover (col. 3, lines 24-27, Fig. 2, Fig. 1, i.e., lower ply 2 and upper ply 3 are bonded to each other along the joint/seam 4 at the proximal end portion of the probe cover 1, meeting the claimed limitations).  
Regarding Claim 8, Buchalter does not specifically teach a bond strength between the two sides of the probe cover is greater than a bond strength between the outer protective layers and the probe cover.  
Poncy teaches the bond adheres the two layers of the flexible thermoplastic polymer material of the probe cover to one another (i.e., seal 16a in FIG. 2 and 3) with a first bond strength (col. 9 Ins 37-43, the strips are passed through the pressure rolls the two strips will be bonded to each other with varying degrees of strength; the marginal areas where a total coat of cement has been applied will be permanently bonded, while the remaining area where there is a less than total coat will be releasably bonded), and the bond adheres a first one of the protective layers to an adjacent one of the two layers of the flexible thermoplastic polymer material of the probe cover with a second bond strength (col. 4 Ins 48-61, the adjacent strips 10 and 12 are bonded to each other in a way that permits the strip 10 to be peeled or stripped away from the strip 12. The strips 11 and 14 are similarly bonded. The bonding is accomplished by applying a coat of pressure-sensitive adhesive or cement B to the inner face of the thermoplastic coating and then pressing the adjacent strips together with a sufficient pressure to effect the bond. The cement is of a known variety that forms a releasable-type bond between the adjoining strips, but permits the cover strip to be peeled away from the strips 12 and 14 and preferably without leaving any residue on the strips 12 and 14). 
In the present case, while Poncy does not specifically teach a bond strength between the two sides of the probe cover is greater than a bond strength between the outer protective layers and the probe cover. However, it is noted that Poncy expressly teaches that the bonding can be realized with different degrees of adherence (see Poncy, col. 3 Ins 32-45; col. 9 Ins 37-56). 
It would have been obvious to one having ordinary skill in the art to adjust the bonding strength, through routine experimentation and optimization, to have a permanent bond of Poncy that is twice the bond strength as the releasable-type bond of Poncy, in order to realize the advantages described by Poncy to provide a coating which permits a clean and easy separation, preferably the separation is achieved without leaving a residue on the surface to ably bonded to the sheath (see Poncy, col. 2 Ins 60-65). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144. 
Regarding Claim 9, in the protective cover of Buchalter, the outer wrapper (13) is made of a thermoplastic polymer material (col. 5, lines 22-30, the outer wrapper is of transparent film marked with a colored strip that is optically distinguishable) that is different (col. 2, lines 29-40, lines 55-59) from a thermoplastic polymer material from which the probe cover (1) is made (col. 3, lines 24-26, col. 5, lines 6-7, the probe cover is of film material that is copolymer of polyethylene).
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter in view of Poncy as applied to claim 2 above, further in view of Gammons (US 2005/0187520).  
The limitations of claim 2 are taught by Buchalter and Grimm as discussed above. 
Regarding claim 3, as discussed above, modified Buchalter in view the teachings of Poncy teaches a protective cover as of claim 2. Modified Buchalter does not specifically teach a distal portion of the probe cover is inverted.  
Gammons teaches a reinforced probe cover (cover 110 of FIG. 3), and that a distal portion of the probe cover (end 120) is inverted within an interior portion of the probe cover (see FIG. 3, para [0030], the second end 120 of the cover 110 is inverted to assist in the application of the cover 110 on the medical probe 40). Gammons teaches its probe cover provides good protection once received on the medical probe, the distal end of the probe and the exposed portion of the cover are disposed within a sterile field (para [0027]). 
It would have been obvious to one having ordinary skill in the art to modify the modified protective cover of Buchalter in view the teaching of Gammons, to have the distal portion of the probe cover inverted as taught by Gammons, to provide a medical probe cover that provides good protection once received on the medical probe, the distal end of the probe and the exposed portion of the cover are disposed within a sterile field as taught by Gammons (para [0027]). 
Regarding claim 5, as discussed above, modified Buchalter in view the teachings of Poncy teaches a protective cover as of claim 2. Modified Buchalter does not specifically teach a distal portion of the probe cover is folded.  
Gammons teaches a reinforced probe cover (cover 110 of FIG. 3), and that a distal portion of the probe cover (end 120) is folded (see FIG. 3, para [0030]). Gammons teaches its probe cover provides good protection once received on the medical probe, the distal end of the probe and the exposed portion of the cover are disposed within a sterile field (para [0027]). 
It would have been obvious to one having ordinary skill in the art to modify the modified protective cover of Buchalter in view the teaching of Gammons, to have the distal portion of the probe cover folded as taught by Gammons, to provide a medical probe cover that provides good protection once received on the medical probe, the distal end of the probe and the exposed portion of the cover are disposed within a sterile field as taught by Gammons (para [0027]). 
Regarding claim 6, Buchalter teaches the inclusion of a gel (col. 3, lines 51-56), Buchalter teaches its probe cover is filled with the gel (col. 3, lines 51-56), and thus, including the folded distal portion of the probe cover, meeting the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782